Case: 12-30484       Document: 00512143314         Page: 1     Date Filed: 02/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 14, 2013
                                     No. 12-30484
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GANNON JOHNSON, also known as Gannon V. Johnson,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-298-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Gannon Johnson, federal prisoner # 28370-034, appeals the denial of a
motion for reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2). He
argues that the district court erred in determining that he is a career offender
ineligible for a reduction of sentence pursuant to Sentencing Guidelines
Amendment 750.
       The district court did not err in concluding that Johnson is a career
offender. See United States v. Jones, 596 F.3d 273, 275-77 (5th Cir. 2010). As

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30484     Document: 00512143314      Page: 2   Date Filed: 02/14/2013

                                  No. 12-30484

such, he is not eligible for relief under Amendment 750. See United States v.
Anderson, 591 F.3d 789, 791 (5th Cir. 2009); see also, Dillon v. United States, 130
S. Ct. 2683, 2691 (2010).
      AFFIRMED.




                                        2